Exhibit DTSReports Second Quarter 2008 Financial Results Agoura Hills, Calif. — August 7, 2008 — DTS, Inc. (Nasdaq: DTSI) today announced financial results for the second quarter and six months ended June 30, 2008. For the second quarter of 2008, DTS reported revenue from continuing operations of $12.8 million and income from continuing operations of $1.4 million, or $0.07 per diluted share. This compares to revenue from continuing operations of $12.9 million and income from continuing operations of $2.4 million, or $0.13 per diluted share, reported in the second quarter of 2007. Stock-based compensation expense for the second quarter of 2008 was $1.1 million, or $0.03 per diluted share net of tax, compared to $0.8 million or $0.03 per diluted share net of tax, for the second quarter of 2007. For the six months ended June 30, 2008, the Company reported revenue from continuing operations of $28.0 million and income from continuing operations of $4.6 million, or $0.25 per diluted share. This compares to revenue from continuing operations of $25.5 million and income from continuing operations of $4.3 million, or $0.23 per diluted share, recorded in the same period of “We are again pleased to report solid results for the quarter,” commented Jon Kirchner, president and CEO of DTS, Inc. “The quarter unfolded largely as we expected and given the economic environment, we are encouraged with our results for the first half of 2008. “We believe we are well on track to achieve our full year expectations of $55 to $59 million dollars in revenue and EPS from continuing operations of $0.52 to $0.58 per diluted share. “We are excited about our long-term prospects as the market for Blu-ray Disc and other parts of our business continue to build momentum,” concluded Kirchner. Conference Call Information DTS will broadcast a conference call today, Thursday, August 7, 2008, starting at 2:00 p.m. Pacific Daylight Time. To access the conference call, dial 866-249-6463 or 303-262-2131 (outside the U.S. and Canada). The live webcast of the call will be available from the Investor Relations section of the Company’s corporate website at www.dts.com.A replay of the webcast will begin two hours after the completion of the call. An audio replay of the call will also be available to investors beginning at 4:00 p.m. Pacific Daylight Time on August 7, 2008 through August 14, 2008, by dialing 800-405-2236 or 303-590-3000 (outside the U.S. and Canada) and entering the pass code 11117685. About DTS DTS, Inc. (NASDAQ: DTSI) is a digital technology company dedicated to delivering the ultimate entertainment experience. DTS decoders are in virtually every major brand of 5.1-channel surround processor, and there are hundreds of millions of DTS-licensed consumer electronics products available worldwide. A pioneer in multi-channel audio, DTS technology is in home theatre, car audio, PC and game console products, as well as DVD-Video, HD-DVD, Blu-ray Disc and Surround Music software. Founded in 1993, DTS is headquartered in Agoura Hills, California and has offices in Canada, China, France, Hong Kong, Ireland, Japan, South Korea, Taiwan and the United Kingdom. For further information, please visit www.dts.com. DTS is a registered trademark of DTS, Inc. Investor Contacts: Press Contact: Erica Abrams or Matthew Hunt David Blasucci The Blueshirt Group for DTS Director of Public Relations 415-217-7722 DTS, Inc. erica@blueshirtgroup.com 818-827-2279 matt@blueshirtgroup.com david.blasucci@dts.com This press release contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 that involve risks, uncertainties, assumptions and other factors which, if they do not materialize or prove correct, could cause DTS’ results to differ materially from historical results or those expressed or implied by such forward-looking statements. All statements, other than statements of historical fact, are statements that could be deemed forward-looking statements, including statements containing the words “planned,” “expects,” “believes,” “strategy,” “opportunity,” “anticipates” and similar words. These statements may include, among others, plans, strategies and objectives of management for future operations; any statements regarding proposed new products, services or developments; any statements regarding future economic conditions or financial or operating performance; statements of belief and any statements of assumptions underlying any of the foregoing. The potential risks and uncertainties that could cause actual growth and results to differ materially include, but are not limited to, the timing, costs and attention attendant to the divesture of the non-consumer business, the transition to the next generation optical drives and consumer adoption of such technology, the rapidly changing and competitive nature of the digital audio, consumer electronics and entertainment markets, the Company’s inclusion in or exclusion from governmental and industry standards, customer acceptance of the Company’s technology, products, services and pricing, risks related to ownership and enforcement of intellectual property, the continued release and availability of entertainment content containing DTS audio soundtracks, changes in domestic and international market and political conditions, risks related to integrating acquisitions and other risks and uncertainties more fully described in DTS’ public filings with the Securities and Exchange Commission, available at www.sec.gov. DTS does not intend to update any forward-looking statement to reflect events or circumstances arising after the date on which it was made. ### TABLES TO
